Citation Nr: 0638968	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-06 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than July 12, 
2004 for an award of service connection for diabetes 
mellitus.

3.  Entitlement to an increased rating for residuals of 
gunshot wound of mouth, neck, right shoulder, right chest; 
neuropathy of brachial plexus, currently rated as 70 percent 
disabling.

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Entitlement to service connection for transient ischemic 
attacks (claimed as strokes), to include as secondary to 
service-connected diabetes mellitus with mild symptoms of 
bilateral lower peripheral neuropathy.

6.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
with mild symptoms of bilateral lower peripheral neuropathy.

7.  Entitlement to service connection for coronary artery 
disease (claimed as unspecified heart condition), to include 
as secondary to service-connected diabetes mellitus with mild 
symptoms of bilateral lower peripheral neuropathy.

8.  Entitlement to service connection for diabetic eye 
changes (claimed as unspecified bilateral eye condition), to 
include as secondary to service-connected diabetes mellitus 
with mild symptoms of bilateral lower peripheral neuropathy.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and June 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Board 
hearing at the RO in March 2006.  


FINDINGS OF FACT

1.  As of the February 2006 rating decision, the veteran is 
in receipt of a 100 percent schedular rating effective 
December 9, 2005.

2.  For the time period from July 12, 2004 to December 8, 
2005, the veteran's service-connected disabilities did not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.

3.  In March 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he was withdrawing his appeal of the denial of 
an earlier effective date for the award for service 
connection for diabetes mellitus.

4.  In March 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he was withdrawing his appeal of the denial of 
an increased rating for residuals of gunshot wound of mouth, 
neck, right shoulder, right chest; neuropathy of brachial 
plexus.

5.  In March 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he was withdrawing his appeal of the denial of 
service connection for erectile dysfunction.

6.  In March 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he was withdrawing his appeal of the denial of 
service connection for transient ischemic attacks (claimed as 
strokes), to include as secondary to service-connected 
diabetes mellitus with mild symptoms of bilateral lower 
peripheral neuropathy.

7.  In March 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he was withdrawing his appeal of the denial of 
service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus with mild symptoms of 
bilateral lower peripheral neuropathy.

8.  In March 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he was withdrawing his appeal of the denial of 
service connection for coronary artery disease (claimed as 
unspecified heart condition), to include as secondary to 
service-connected diabetes mellitus with mild symptoms of 
bilateral lower peripheral neuropathy.

9.  In March 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he was withdrawing his appeal of the denial of 
service connection for diabetic eye changes (claimed as 
unspecified bilateral eye condition), to include as secondary 
to service-connected diabetes mellitus with mild symptoms of 
bilateral lower peripheral neuropathy.


CONCLUSIONS OF LAW

1.  For the time period from December 9, 2005 to present, the 
criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2006).

2.  For the time period from July 12, 2004 to December 8, 
2005 to present, the criteria for entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities have not been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a)(b) (2006).

3.  The criteria for withdrawal of a Substantive Appeal 
pertaining to the issue of entitlement to an effective date 
earlier than July 12, 2004 for an award of service connection 
for diabetes mellitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

4.  The criteria for withdrawal of a Substantive Appeal 
pertaining to the issue of entitlement to an increased rating 
for residuals of gunshot wound of mouth, neck, right shoulder 
right chest; neuropathy of brachial plexus, currently rated 
as 70 percent disabling, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

5.  The criteria for withdrawal of a Substantive Appeal 
pertaining to the issue of entitlement to service connection 
for erectile dysfunction have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

6.  The criteria for withdrawal of a Substantive Appeal 
pertaining to the issue of entitlement to service connection 
for transient ischemic attacks (claimed as strokes), to 
include as secondary to service-connected diabetes mellitus 
with mild symptoms of bilateral lower peripheral neuropathy, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).

7.  The criteria for withdrawal of a Substantive Appeal 
pertaining to the issue of entitlement to service connection 
for hypertension, to include as secondary to service-
connected diabetes mellitus with mild symptoms of bilateral 
lower peripheral neuropathy, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

8.  The criteria for withdrawal of a Substantive Appeal 
pertaining to the issue of entitlement to service connection 
for coronary artery disease (claimed as unspecified heart 
condition), to include as secondary to service-connected 
diabetes mellitus with mild symptoms of bilateral lower 
peripheral neuropathy, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

9.  The criteria for withdrawal of a Substantive Appeal 
pertaining to the issue of entitlement to service connection 
for diabetic eye changes (claimed as unspecified bilateral 
eye condition) to include as secondary to service-connected 
diabetes mellitus with mild symptoms of bilateral lower 
peripheral neuropathy, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


By way of a March 2006 written statement, the veteran 
withdrew his claims of entitlement to an effective date 
earlier than July 12, 2004 for an award of service connection 
for diabetes mellitus; entitlement to an increased rating for 
residuals of gunshot wound of mouth, neck, right shoulder, 
right chest; neuropathy of brachial plexus; entitlement to 
service connection for erectile dysfunction; entitlement to 
service connection for transient ischemic attacks (claimed as 
strokes), to include as secondary to service-connected 
diabetes mellitus with mild symptoms of bilateral lower 
peripheral neuropathy; entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus with mild symptoms of bilateral lower 
peripheral neuropathy; entitlement to service connection for 
coronary artery disease (claimed as unspecified heart 
condition), to include as secondary to service-connected 
diabetes mellitus with mild symptoms of bilateral lower 
peripheral neuropathy; and entitlement to service connection 
for diabetic eye changes (claimed as unspecified bilateral 
eye condition), to include as secondary to service-connected 
diabetes mellitus with mild symptoms of bilateral lower 
peripheral neuropathy.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn the aforementioned appeals and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals.  Consequently, they are 
dismissed.

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2006).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
February 2001 and issued the initial denial of the veteran's 
claims in November 2004.  Thus, VCAA notice was timely.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2001 and July 2004 letters, VA 
informed the veteran of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also directed the veteran to 
tell the VA about any additional information or evidence that 
he wanted VA to try to get for him in relation to his case 
and the July 2004 letter explicitly directed the veteran to 
send any pertinent evidence he had in his possession.  The 
Board finds that these letters fulfill VA's duties to notify 
the veteran.

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.   

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his TDIU claim, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board notes that the veteran 
and his representative have alleged no prejudice as a result 
of this error.  Moreover, as the decision finds that the 
preponderance of the evidence is against the veteran's claim, 
any question as to the appropriate effective date to be 
assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  Additionally, the veteran has been afforded several 
VA examinations.  As such, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
these claims.  See 38 C.F.R. § 3.159(c)(4).  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to these issues.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Board initially notes that by way of a February 2006 
rating decision, the RO granted the veteran a 100 percent 
schedular disability rating as of December 9, 2005.  
Additionally, by way of a March 2006 written statement, the 
veteran withdrew all of his pending appeals, except for the 
issue of entitlement to TDIU.

Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-
connected disability.  As the Board has granted a 100 percent 
schedular rating for the veteran's service- connected 
disabilities from December 9, 2005, he is not eligible for 
TDIU from this date forward.  Green v. West, 11 Vet. App. 472 
(1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) 
(a claim for TDIU presupposes that the rating for the 
condition is less than 100 percent) and Holland v. Brown, 6 
Vet. App. 443 (1994) (a 100 percent schedular rating means 
that a veteran is totally disabled)).

Further, in VA O.G.C. Prec. Op. No. 6-99, VA General Counsel 
held that a claim for TDIU may not be considered when a 
schedular 100-percent rating is already in effect.  No 
additional monetary benefit would be available in the 
hypothetical case of a veteran having one service-connected 
disability rated 100-percent disabling under the rating 
schedule and another, separate disability rated totally 
disabling due to individual unemployability under 38 C.F.R. § 
4.16(a).  Id; see also Bowling v. Principi, 15 Vet. App. 1 
(2001).  Thus, the appeal as to a TDIU rating for the period 
from December 9, 2005 to present is rendered moot by the 
veteran's receipt of a 100 percent combined schedular 
disability rating.

Nevertheless, the Board must consider the time period from 
the date of the veteran's claim, July 12, 2004, to December 
8, 2005 to determine if a TDIU rating was warranted for this 
time period.  

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability, there must be impairment so severe that 
it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

During the time period in question, the veteran was service 
connected for residuals of gunshot wound of the mouth, neck, 
right shoulder, right chest, neuropathy of brachial plexus, 
rated as 70 percent disabling; right neck scars, rated as 10 
percent disabling; diabetes mellitus with mild symptoms of 
bilateral lower extremity peripheral neuropathy, rated as 10 
percent disabling; and, lower right chest scars, rated as 
noncompensable.  Thus, he does meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. § 
4.16(a).  Nevertheless, the Board must now consider whether 
the veteran's service-connected disabilities render him 
unable to obtain and retain substantially gainful employment.  
Specifically, there must be a determination that the 
veteran's service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

In evaluating whether the veteran's service- connected 
disabilities preclude substantially gainful employment, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has found that to mean work which 
is more than marginal and permits the individual to earn a 
"living wage."  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, (1993).

The record shows that the veteran is currently unemployed.  
The veteran has reported that he has a high school education 
and that he worked for the U.S. Postal Service for twenty 
years, from 1969 to 1989, as a clerk.

A July 1988 letter from D.S.A., M.D. notes the veteran's neck 
and right shoulder disability and states that the pain and 
scarring from this disability limit his use of the right 
upper extremity at work and that it is aggravated by his job.  
A February 2001 VA examination report notes that the veteran 
had no tenderness to palpation around the shoulder, but did 
report complaints of numbness.  Active range of motion of the 
right shoulder was to 180 degrees of abduction and forward 
flexion, with internal rotation to approximately T10 and 15 
degrees of external rotation.  Impingement and apprehension 
tests were negative.  Muscle strength was slightly decreased 
in the interosseous muscles, but was otherwise normal.  March 
2001 VA examination reports note that the veteran has 
restriction of use of his right upper extremity due to his 
service-connected disability.  

A September 2004 VA examination report reflects that the 
veteran had very, very, very mild peripheral neuropathy 
manifested only by absent Achilles reflexes.  A separate 
September 2004 VA examination report shows that the veteran 
had limitation to range of motion of the shoulder with no 
evidence of neuropathy except for Tinel signs on the right 
side of the neck.  An August 2004 VA examination report notes 
that the veteran's scars were not painful on examination and 
were stable with no evidence of underlying tissue damage.  
The examiner also noted that the scars resulted in no 
limitation of function.  The examiner stated that the veteran 
was certainly functional for all activities of daily living 
and leisure activities and probably almost all occupational 
activities related to his right upper extremity and right 
shoulder function.  In his summary, the examiner noted that 
the veteran's diabetes was controlled by diet and had not 
resulted in any complications.

In short, the record shows that the veteran has limitation in 
his ability to work stemming mainly from his service-
connected neck and right shoulder disability.  However, 
although the record shows the veteran's occupational capacity 
is limited by his right upper extremity service-connected 
disability, he is compensated for this limitation with a 
seventy percent disability rating.  There is nothing in the 
record to demonstrate that the veteran's service-connected 
disabilities preclude him from all forms of substantially 
gainful employment, particularly in light of the August 2004 
VA examination report which notes no limitation of function 
stemming from the veteran's service-connected scars and 
diabetes mellitus and stating that the veteran could engage 
in almost all occupational activities even with his right 
upper extremity disability.

After considering the evidence pertinent to the veteran's 
service-connected disabilities, the Board is compelled to 
find that the preponderance of the evidence is against 
entitlement to a total rating based on individual 
unemployability for the time period from July 12, 2004 to 
December 8, 2005.  The Board may not consider the veteran's 
age or nonservice-connected disorders, but it must consider 
the veteran's education and work experience.  In this regard, 
the veteran has a high school education and twenty years of 
experience as a postal clerk.  There is nothing in the record 
to suggest that the veteran's service-connected disabilities 
would prevent him from all forms of gainful employment.  The 
evidence of the veteran's education and work experience and 
the nature of the service-connected disabilities lead the 
Board to conclude that the veteran would not be precluded 
from earning a living wage solely because of the service-
connected disabilities.

For the time period from July 12, 2004 to December 8, 2005, 
the preponderance of the evidence is against a finding that 
the veteran's service-connected disabilities alone rendered 
him unable to obtain and retain substantially gainful 
employment.  It follows that the evidence is not so evenly 
balanced so as to otherwise permit a favorable determination 
at this time.  38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to TDIU is denied.

The claim for an effective date earlier than July 12, 2004 
for an award of service connection for diabetes mellitus is 
dismissed.

The claim for an increased rating for residuals of gunshot 
wound of mouth, neck, right shoulder, right chest; neuropathy 
of brachial plexus, currently rated as 70 percent disabling 
is dismissed.

The claim of service connection for erectile dysfunction is 
dismissed.

The claim of service connection for transient ischemic 
attacks (claimed as strokes), to include as secondary to 
service-connected diabetes mellitus with mild symptoms of 
bilateral lower peripheral neuropathy is dismissed.

The claim of service connection for hypertension, to include 
as secondary to service-connected diabetes mellitus with mild 
symptoms of bilateral lower peripheral neuropathy is 
dismissed.

The claim of service connection for coronary artery disease 
(claimed as unspecified heart condition), to include as 
secondary to service-connected diabetes mellitus with mild 
symptoms of bilateral lower peripheral neuropathy is 
dismissed.

The claim of service connection for diabetic eye changes 
(claimed as unspecified bilateral eye condition), to include 
as secondary to service-connected diabetes mellitus with mild 
symptoms of bilateral lower peripheral neuropathy is 
dismissed.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


